          Case 2:21-cv-00081-KJD-EJY Document 24 Filed 08/11/21 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA


 SOPHIA MENDEZ, individually and on behalf of all                     CLASS ACTION
 others similarly situated,
                                                              Case No. 2:21-cv-00081-KJD-EJY
       Plaintiff,

 vs.

 SILVER SAGE WELLNESS LLC, a
 Nevada limited liability company,

   Defendant.
 ______________________________________/

                         NOTICE OF DISMISSAL WITHOUT PREJUDICE

           Plaintiff, Sophia Mendez, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

hereby dismiss this action as follows:

           1.       All claims of the Plaintiff, Sophia Mendez, individually, are hereby dismissed

without prejudice.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.

Date: August 11, 2021

Respectfully Submitted,

Shamis & Gentile, P.A.
/s/ Andrew J. Shamis
Andrew J. Shamis, Esq. (pro hac vice)
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, FL 33132
Telephone: 305-479-2299

Counsel for Plaintiff and the Class
     Case 2:21-cv-00081-KJD-EJY Document 24 Filed 08/11/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 11, 2021, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel identified below via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 705
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@sflinjuryattorneys.com

                                     By:      /s/ Andrew J. Shamis
                                              Andrew J. Shamis, Esq.
                                              Florida Bar # 101754


                                             Counsel for Plaintiff and the Class
